DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on May 10, 2019 in which claims 1-20 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
Claim 10 recites “wherein the one or more pieces of stretchable material in the interface layer are coupled…”, in which Applicant’s Specification discloses on page 7, “an interface layer features a resiliently stretchable interface 28 by which the innermost and outermost layers are interconnected, yet movable relative to one another”, here, it appears that the “one or more pieces of stretchable material” and “ the interface layer”, are the same structure. For purposes of examination, Examiner has interpreted the limitation as such. 
Claim 20 recites “a plurality of gas-filled impact absorbing members, each of which comprises: a balloon having a stretchable skin delimiting a fluid-filled interior of said balloon”, in which Applicant’s Specification discloses on page 9, “Figures 4A and 4B illustrate one example of a type of impact absorbing member 22 that may be used within the envelopes of the impact absorbing layers. The absorbing member 22 features a gas-filled, e.g. air-filled, balloon 58 of elongated shape”, here, it appears that “the . 
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites “the resiliently stretchable material”, which could read as – the stretchable material --, as recited in previous claims, since it appears that “the resiliently stretchable material” and “the stretchable material” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “wherein said fluid-filled impact absorbing member comprises a balloon having a stretchable skin delimiting a fluid-filled interior of said balloon”, which is indefinite since it is unclear As claimed there are two structures having a gas/fluid filled interiors, a plurality of gas-filled impact absorbing members and a balloon. Therefore, does the invention have a plurality of gas-filled impact absorbing members which each have a balloon with a fluid-filled interior? Applicant’s Specification on page 9 discloses, “Figures 4A and 4B illustrate one example of a type of impact absorbing member 22 that may be used within the envelopes of the impact absorbing layers. The absorbing member 22 features a gas-filled, e.g. air-filled, balloon 58 of elongated shape”, therefore, it appears that “the plurality of gas-filled impact absorbing members” and “a balloon”/ “a fluid-filled interior of said balloon” are the same structures. For purposes of examination, Examiner has interpreted the limitation as such. 
Claim 20 recites “said impact absorbing layer comprising a plurality of gas-filled impact absorbing members, each of which comprises: 20a balloon having a stretchable skin delimiting a fluid-filled interior of said balloon”, which is indefinite since it is unclear if the “fluid-filled interior of said balloon” is the same as  or in addition to the “a plurality of gas-filled impact absorbing members”. As claimed there are two structures having a gas/fluid filled interiors, a plurality of gas-filled impact absorbing members and a balloon. Therefore, does the invention have a plurality of gas-filled impact absorbing members which each have a balloon with a fluid-filled interior? Applicant’s Specification on page 9 discloses, “Figures 4A and 4B illustrate one example of a type of impact 

All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (2018/0317589) in view of Merrell (2016/0270471).
Regarding claim 1, Mestas teaches, A helmet (50, figures 9 and 10) comprising: an outer shell (85, [0147], figures 9 and 10), said outer shell being non-rigid to enable localized deformation thereof under impact (FIG. 5 shows the left 125 and right 130 portions of the anterior portion 120 of the shell 85, plus the major 90 and minor 95 axes, the centroid 65, and the exterior 105 and interior 110 surfaces of the helmet shell 85 in addition to the first 140 and second 145 relatively less rigid portions, plus the typical positions of the multiple impact hits 55 and the rotational or torsional impact hits 60, the offset moment arms 70, the centroid 65, and the moment 75 as experienced by the helmet shell 85 translating into the helmet apparatus 50 and to the players 375 head 390”, [0143], therefore, 85 is non-rigid to enable localized deformation thereof under impact, here, since 85 is disclosed as having “relatively less rigid portions”, 85 is non-rigid in as much as Applicant has claimed, figures 3, 5 and 8, see also [0173], [0174]); a plurality of impact absorbing layers disposed between the inner and outer shells (“FIG. 9 shows the flexible primary bladder 180 along with the primary bladder interior 200 and primary elastomeric elements 220 disposed within the primary bladder interior 200”, [0147], “FIG. 9 shows the secondary bladder 290 sidewall 295 further having an inside surface 305 along with the secondary bladder interior 310 and secondary elastomeric elements 330 disposed within the secondary bladder interior 310”, [0148], therefore, 180/290 are disposed under the outer shell, figure 9, see also [0163], [0167]), each impact absorbing layer comprising: an envelope; and a plurality of impact absorbing 
compression 250 pushing the secondary sidewalls 295 toward one another 360 thus locally reducing the secondary default state distance 365, the secondary fluid 350 is moved 351 to temporarily increase the secondary default state distance 369 everywhere else to a secondary extended state distance 370 within the secondary bladder interior 310 to help absorb kinetic energy from the local compression 250, wherein the plurality of secondary elastomeric elements 330 are operational to urge 345 the secondary extended state distance 370 to the secondary default state distance 320, see in going from FIG. 9 to FIG. 10 and back to FIG. 9 again.  Thus with the primary 180 and secondary 290 bladders operating in a series manner allow for a "progressive" reduction of impact hit 55, 60 kinetic energy due to the primary bladder 180 having more deflection 210 to 260 than the secondary bladder 290 having less deflection 320 to 
Matas fails to teach, an inner shell for surrounding at least a portion of a wearer's cranium; the outer shell surrounding the inner shell in outwardly spaced relation therefrom; a plurality of impact absorbing layers disposed between the inner and outer shells.
Merrell, a helmet with multiple layers, Abstract, teaches, a helmet comprising: an inner shell for surrounding at least a portion of a wearer's cranium; the outer shell surrounding the inner shell in outwardly spaced relation therefrom; a plurality of impact absorbing layers disposed between the inner and outer shells (“The helmet 1 comprises a high strength fiber outer layer 5, an outer layer 2, and an inner layer 3, wherein the outer layer 2 and the inner layer 3 define a first space layer 4.  Also provided is a further inner layer 7, wherein the inner layer 3 and the inner layer 7 define a second space layer 6”, [0012], “The helmet of this invention is comprised of an outer layer comprised of a flexible material, an inner layer comprised of a flexible material, and a space layer defined by and disposed between the outer layer and innee layer. The space layer is a sealed cavity, so that it is capable of containing a gas, gel or liquid”, [0014], figure 6, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Mestas with the inner layer as taught by Merrell in order to provide the helmet with an inner layer that that “comprises flexible material” that is “configured to fit around a human head”, [0014], which provides additional comfort for the user while maintaining the ability of the helmet of Mestas to absorb and redirect impact.
Regarding claim 2, the combined references teach, further comprising stretchable material disposed among the plurality of impact absorbing layers and arranged to stretch during the impact-driven shifting between the adjacent pair of impact absorbing layers (Mestas, “In addition, FIG. 9 shows the second low friction liner sheet 270 that is in an inner primary slidable engagement 285 to the outside surface 190 of the primary bladder 180, wherein the second low friction liner sheet 270 also having a secondary slidable engagement 355 with the flexible secondary bladder 290 on its secondary sidewall 295 outside surface 300”, [0148], “In addition, the helmet apparatus 50 includes a second low friction liner sheet 270 having a second convex low friction surface 275 and an opposing second concave low friction surface 280, wherein the second convex low friction surface 275 is in contact 285 with the flexible primary bladder sidewall outside surface 190 oppositely positioned from the first low friction liner sheet 155 in relation to the flexible primary bladder 180, again see FIGS. 9 and 10”, [0166], “Wherein operationally if the secondary bladder 290 sustains a local 
Regarding claim 3, the combined references teach, wherein said stretchable material is resiliently stretchable so as to stretch from a default state to an extended state during the impact-driven shifting between the adjacent pair of impact absorbing layers, and then relax back toward said default state after said impact-driven shifting has terminated (Mestas, as disclosed in [0148], [0166], and [0169], see above, and shown in figures 9 and 10, 270 is resiliently stretchable so as to stretch from a default state to an extended state during the impact-driven shifting between 180 and 290, and then relax back toward said default state after said impact-driven shifting has terminated).

Regarding claim 5, the combined references teach, wherein the adjacent pair of impact absorbing layers have an initial positional relationship prior to impact of the helmet, and the helmet further comprises a return mechanism operable to return the adjacent pair of impact absorbing layers to the initial positional relationship after having been shifted therefrom under impact of the helmet (Mestas, “In addition, FIG. 9 shows the second low friction liner sheet 270 that is in an inner primary slidable engagement 285 to the outside surface 190 of the primary bladder 180, wherein the second low friction liner sheet 270 also having a secondary slidable engagement 355 with the flexible secondary bladder 290 on its secondary sidewall 295 outside surface 300”, [0148], “In addition, the helmet apparatus 50 includes a second low friction liner sheet 270 having a second convex low friction surface 275 and an opposing second concave low friction surface 280, wherein the second convex low friction surface 275 is in contact 285 with the flexible primary bladder sidewall outside surface 190 oppositely positioned from the first low friction liner sheet 155 in relation to the flexible primary bladder 180, again see FIGS. 9 and 10”, [0166], “Wherein operationally if the secondary bladder 290 sustains a local compression 250 pushing the secondary sidewalls 295 toward one another 360 thus locally reducing the secondary default state distance 365, the secondary fluid 350 is moved 351 to temporarily increase the secondary default state distance 369 everywhere else to a secondary extended state distance 370 within the secondary bladder interior 310 to help absorb kinetic energy from the local compression 250, wherein the plurality of secondary elastomeric elements 330 are operational to 
Regarding claim 8, the combined references teach, wherein said stretchable material is embodied in an interface layer disposed between the envelopes of the adjacent pair of impact absorbing layers (Mestas, “In addition, FIG. 9 shows the second low friction liner sheet 270 that is in an inner primary slidable engagement 285 to the outside surface 190 of the primary bladder 180, wherein the second low friction liner sheet 270 also having a secondary slidable engagement 355 with the flexible secondary bladder 290 on its secondary sidewall 295 outside surface 300”, [0148], therefore, 270 is embodied in an interface layer disposed between the envelopes of 180 and 290, figures 9 and 10).
Regarding claim 18, Mestas teaches, A helmet (50, figures 9 and 10) comprising: an outer shell (85, [0147], figures 9 and 10), said outer shell being non-rigid to enable localized deformation thereof under impact (FIG. 5 shows the left 125 and right 130 portions of the anterior portion 120 of the shell 85, plus the major 90 and minor 95 axes, the centroid 65, and the exterior 105 and interior 110 surfaces of the helmet shell 85 in 
Matas fails to teach, an inner shell for surrounding at least a portion of a wearer's cranium; the outer shell surrounding the inner shell in outwardly spaced relation therefrom; a plurality of impact absorbing layers disposed between the inner and outer shells.
Merrell, a helmet with multiple layers, Abstract, teaches, a helmet comprising: an inner shell for surrounding at least a portion of a wearer's cranium; the outer shell surrounding the inner shell in outwardly spaced relation therefrom; a plurality of impact absorbing layers disposed between the inner and outer shells (“The helmet 1 comprises a high strength fiber outer layer 5, an outer layer 2, and an inner layer 3, wherein the outer layer 2 and the inner layer 3 define a first space layer 4.  Also provided is a further 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Mestas with the inner layer as taught by Merrell in order to provide the helmet with an inner layer that that “comprises flexible material” that is “configured to fit around a human head”, [0014], which provides additional comfort for the user while maintaining the ability of the helmet of Mestas to absorb and redirect impact.
Regarding claim 19, Matas teaches, A helmet (50, figures 9 and 10) comprising: an outer shell (85, [0147], figures 9 and 10), said outer shell being non-rigid to enable localized deformation thereof under impact (FIG. 5 shows the left 125 and right 130 portions of the anterior portion 120 of the shell 85, plus the major 90 and minor 95 axes, the centroid 65, and the exterior 105 and interior 110 surfaces of the helmet shell 85 in addition to the first 140 and second 145 relatively less rigid portions, plus the typical positions of the multiple impact hits 55 and the rotational or torsional impact hits 60, the offset moment arms 70, the centroid 65, and the moment 75 as experienced by the helmet shell 85 translating into the helmet apparatus 50 and to the players 375 head 
Mestas fails to teach, an inner shell for surrounding at least a portion of a wearer's cranium; an outer shell surrounding the inner shell in outwardly spaced relation therefrom, a plurality of impact absorbing layers disposed between the inner and outer shells.
Merrell, a helmet with multiple layers, Abstract, teaches, a helmet comprising: an inner shell for surrounding at least a portion of a wearer's cranium; the outer shell surrounding the inner shell in outwardly spaced relation therefrom; a plurality of impact absorbing layers disposed between the inner and outer shells (“The helmet 1 comprises a high strength fiber outer layer 5, an outer layer 2, and an inner layer 3, wherein the outer layer 2 and the inner layer 3 define a first space layer 4.  Also provided is a further inner layer 7, wherein the inner layer 3 and the inner layer 7 define a second space layer 6”, [0012], “The helmet of this invention is comprised of an outer layer comprised of a flexible material, an inner layer comprised of a flexible material, and a space layer defined by and disposed between the outer layer and innee layer. The space layer is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the helmet of Mestas with the inner layer as taught by Merrell in order to provide the helmet with an inner layer that that “comprises flexible material” that is “configured to fit around a human head”, [0014], which provides additional comfort for the user while maintaining the ability of the helmet of Mestas to absorb and redirect impact.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (2018/0317589) in view of Merrell (2016/0270471) in view of Bottlang et al. (2014/0013492)[Bottlang].
Regarding claim 9, the combined references teach, wherein said interface layer comprises one or more pieces of stretchable material having a topside coupled to the envelope of the outermost layer of said adjacent pair of impact absorbing layers at discretely spaced locations thereon, and an underside coupled to the envelope of the innermost layer of said adjacent pair of impact absorbing layers at discretely spaced locations thereon (Mestas, “In addition, FIG. 9 shows the second low friction liner sheet 270 that is in an inner primary slidable engagement 285 to the outside surface 190 of the primary bladder 180, wherein the second low friction liner sheet 270 also having a secondary slidable engagement 355 with the flexible secondary bladder 290 on its 
While Mestas discloses 270 as having “an inner primary slidable engagement 285 to the outside surface 190 of the primary bladder 180, and “a secondary slidable engagement 355 with the flexible secondary bladder 290 on its secondary sidewall 295 outside surface 300”, the combined references fail to teach, a top side coupled to the envelope at discretely spaced locations thereon, and an underside coupled to the envelope at discretely spaced locations thereon.
Bottlang, a helmet with multiple layers, Abstract, teaches, a top side coupled to an outer layer at discretely spaced locations thereon, and an underside coupled to an inner layer at discretely spaced locations thereon (“helmet 101 may include an outer layer 104, an inner layer 105, and an intermediate layer 102… In embodiments, there may be, for example, two fixation sites adjacent to each other between the intermediate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interface layer coupled to the envelope at the outermost layer and coupled to the innermost layer of Mestas as being discretely spaced locations thereon as taught by Bottlang in order to provide “alternate fixation may leave portions of intermediate layer 102 that are coupled to neither outer layer 104 nor inner layer 105, enabling stretching and/or compression of intermediate layer 102 between alternate fixation sites 103a, 103b, 103c, thus enabling translation of outer layer 104 relative to inner layer 105”, in this case the intermediate layer would be 270 of Mestas, in which portions of 270 that are coupled to neither the envelope of 180 
Regarding claim 10, the combined references teach, wherein the one or more pieces of stretchable material in the interface layer are coupled to the envelopes of the adjacent pair of impact absorbing layers by hook and loop fasteners (Mestas, 270 is coupled to the envelopes of 180 and 290 as combined above as taught by Bottlang, in which Bottlang discloses “the alternate fixation sites between the respective layers may include non-permanent connections, such as hook-and-loop connections, and may allow for replacement of the inner, outer, or intermediate layer if damaged”, [0033]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (2018/0317589) in view of Merrell (2016/0270471) in view of Lowe (2015/0157083).
Regarding claim 11, the combined references teach, said stretchable material (Mestas, 270).
The combined references fail to teach, wherein said stretchable material comprises a plurality of elongated strips of said stretchable material.
Lowe, a helmet with a multi-layer liner, Abstract, teaches, wherein said stretchable material comprises a plurality of elongated strips of said stretchable material (“By forming the helmet 50 with the multi-layer liner 56, the multiple layers within the multi-layer liner 56 can be specifically tailored to mitigate particular types of 

Regarding claim 12, the combined references teach, wherein said plurality of elongated strips are joined together at a central hub from which said elongated strips radiate outward in different directions (as combined above as taught by Lowe, 67a are  joined together at an annotated central hub from which 67a radiate outward in different directions, Lowe annotated figure 2B).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (2018/0317589) in view of Merrell (2016/0270471) in view of Hoshizaki et al. (2013/0247284)[Hoshizaki].
Regarding claim 13, the combined references teach, each impact absorbing member (Mestas, 220 and 330, figures 9 and 10).
While Matas discloses 220 and 330 as being “elastomeric elements”, [0147] and [0148], the combined references fail to teach, wherein each impact absorbing member comprises a fluid-filled impact absorbing member.
Hoshizaki, a multi layered helmet, Abstract, teaches, wherein each impact absorbing member comprises a fluid-filled impact absorbing member (“A liquid or gel like material 11 is provided in the bladder that decreases the shear forces between the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each impact absorbing member of Mestas to be fluid-filled impact absorbing members as taught by Hoshizaki in order to provide each impact absorbing member that “allows the helmet including the liner and shell to move parallel to the surface 14 of the head in a controlled fashion to decrease both linear and angular acceleration of the head”, [0063].
Regarding claim 14, the combined references teach, wherein said fluid-filled impact absorbing member comprises a balloon having a stretchable skin delimiting a fluid-filled interior of said balloon (Hoshuzaki, “This arrangement described herein consists of a chamber 10 filled with a substance that has high compressive characteristics and low shear characteristics. The chamber component 10 can have .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mestas (2018/0317589) in view of Merrell (2016/0270471) in view of Hoshizaki et al. (2013/0247284)[Hoshizaki] in view of Zhang et al. (2018/0057977)[Zhang].
Regarding claim 17, the combined references teach, wherein said fluid-filled impact absorbing member (therefore, 240 of Mestas (as combined above is fluid-filled with stretchable skin as taught by Hoshizaki’s 10 (which includes stretchable skin 12 and 13)).
The combined references fail to teach, further comprises an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having at least partially open ends through which said balloon can expand.
Zhang, a sleeve for providing impact protection, Abstract, [0010], teaches, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand (“In FIG. 1, the sleeve 10 is shown disposed about an elongate member 12 to be protected, with the sleeve 10 shown in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the balloon of the combined references, the outer sleeve as taught by Zhang in order to provide an outer sleeve for the balloon that provides “the protective attributes of the wall 14, such as impact resistance, abrasion resistance, impermeability, among other things, are greatly increased”, [0056].
The combined references teach, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand (14 of Zhang is disposed circumferentially around 5 and 5' as combined above, with 14 of Zhang being “shrink lengthwise, thereby causing the wall 14 to constrict significantly in diameter into close, snug abutment with an outer surface”, [0055], 14 of Zhang has lesser radial expandability than the stretchable skin of 12 and 13 (as combined above), and also having 20 and 22 through which 240 of Mestas (as combined above as taught by Hoshizaki’s 10 can expand).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mestas (2018/0317589) in view of Merrell (2016/0270471) in view of Kirshon (2012/0151664).
Regarding claim 17, the combined references teach, wherein the envelope of each impact absorbing layer comprises walls (Mestas, “Further included in the helmet apparatus 50 is a flexible primary bladder 180 constructed of the primary sidewall 185 having the primary sidewall outside surface 190 and the opposing primary sidewall inside surface 195 that defines the primary bladder interior 200”, [0163], “Further, the helmet apparatus 50 includes the flexible secondary bladder 290 constructed of the secondary sidewall 295 having the secondary sidewall outside surface 300 and the opposing secondary sidewall inside surface 305 that defines the secondary bladder interior 310, again see FIGS. 9 and 10”, [0167], therefore, 180 and 290 comprise walls, figures 9 and 10).
While Mestas discloses 180 and 290 as being “flexible”, [0147], [0148], the combined references fail to teach, fabric walls.
Kirshon, a helmet with multiple layers including a gel impact liner, Abstract, teaches, wherein the envelope of each impact absorbing layer comprises fabric walls (“FIG. 5 is a cross-sectional cut-away view of a third embodiment of the inventive helmet with liquid-gel impact reaction liner 53, illustrating a helmet shell 50, with a liquid-gel impact reaction liner 20, and at least one intermediate layer 55”, [0044], “FIG. 6A is an exploded cut-away side view of a first embodiment of the inventive liquid-gel impact reaction liner 20, of this invention. The liquid-gel impact reaction liner 20, comprises a fluid sack layer 21, comprising one or more openings 22, a gel-liner outer wall 27, and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the walls of each envelope of Mestas as being fabric as taught by Kirshon in order to provide the envelopes as fabric that have “good flexibility, as indicated by a low modulus, in order to be easily moldable and flexible”, [0053].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (2012/0151664) in view of Lammers et al. (3,818,508)[Lammers] in view of Zhang et al. (2018/0057977)[Zhang].
Regarding claim 20, Kirshon teaches, A helmet (53, [0044], figure 5) comprising: an inner shell for surrounding at least a portion of a wearer's cranium (“the inventive helmet 23, could also have one or more cushion layer 60, having an outer cushion wall 61, and an inner cushion wall 62. The cushion layer 60, could be placed as desired by the user and/or manufacturer, such as, between the helmet shell 50, and the intermediate layer 55, and/or the intermediate layer 55, and the liquid-gel impact reaction liner 20, and/or the liquid-gel impact reaction liner 20, and the head of the user 15, to name a few locations”, [0044], therefore, 60 surrounds at least a portion of a 
Kirshon fails to teach, said outer shell being non-rigid to enable localized deformation thereof under impact and an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand.
Lammers, a multi layered helmet, teaches, said outer shell being non-rigid to enable localized deformation thereof under impact (“In the drawing, the outer shell 5 is shown as having an enlarged area or flange 6 near the outer edge of the outer shell”, Col. 1 ln. 53-55, “The outer shell has been described as being nonrigid and semi-flexible in nature”, Col. 2 ln. 6-7, “An object of this invention is to provide a protective headgear wherein the outer shell is nonrigid and is capable of acting as an energy absorber through compression of itself as well as a noise absorber and a heat insulating means.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer shell of Kirshon as being non-rigid to enable localized deformation thereof under impact as taught by Lammers in order to provide an outer shell that “is nonrigid and is capable of acting as an energy absorber through compression of itself as well as a noise absorber and a heat insulating means.  A further object is to provide a protective headgear that is lighter in weight than that normally obtained with the rigid outer shell member”, Col. 1 ln. 40-47.
The combined references fail to teach, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand.
Zhang, a sleeve for providing impact protection, Abstract, [0010], teaches, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand (“In FIG. 1, the sleeve 10 is shown disposed about an elongate member 12 to be protected, with the sleeve 10 shown in a second, diametrically shrunken, fully assembled state about the elongate member 12, referred to hereafter as, assembled state, shrunken state and/or second state… The sleeve 10 has an elongate, knitted wall 14 having a circumferentially continuous, tubular outer periphery, also referred to as outer surface 15, and an inner surface 16 bounding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the balloon of Kirshon the outer sleeve as taught by Zhang in order to provide an outer sleeve for the balloon that provides “the protective attributes of the wall 14, such as impact resistance, abrasion resistance, impermeability, among other things, are greatly increased”, [0056].
The combined references teach, an outer sleeve disposed circumferentially around said balloon, said outer sleeve having lesser radial expandability than the stretchable skin of said balloon, and also having open ends through which said balloon can expand (14 of Zhang is disposed circumferentially around 5 and 5' as combined above, with 14 of Zhang being “shrink lengthwise, thereby causing the wall 14 to constrict significantly in diameter into close, snug abutment with an outer surface”, [0055], 14 of Zhang has lesser radial expandability than the stretchable skin of 5 and 5' of Kirshon, and also having 20 and 22 through which 5 and 5' of Kirshon can expand).






	

    PNG
    media_image1.png
    507
    819
    media_image1.png
    Greyscale




					Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2015/0272255 by Galaitsis discloses a helmet with a pad having flexible impact absorbing members that include porous particles within a carrier liquid.
2. 2018/0303187 by Hallander discloses a helmet with an outer shell, inner shell a plurality of impact absorbing members within an envelope having a fluid filled interior. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732